Citation Nr: 9903240	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-51 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.  

2.  Entitlement to service connection for a genitourinary 
disability, to include dysplasia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
genitourinary and lower back disorders.  The veteran filed a 
timely notice of disagreement and commenced this appeal.  She 
requested a personal hearing at the RO; such was afforded her 
in September 1996.  

This claim was originally presented to the Board in April 
1998, at which time an independent medical opinion was 
requested.  This was obtained in August 1998, and the claim 
is again before the Board.  


FINDINGS OF FACT

1.  The veteran does not currently have a genitourinary 
disorder, according to the medical evidence.  

2.  The veteran's current mechanical lower back pain was 
initially incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  Service connection for a genitourinary disability, to 
include dysplasia, is denied as not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  

2.  Service connection for mechanical lower back pain is 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was afforded a service entrance medical 
examination in February 1989.  Her musculoskeletal system, 
including the spine, was within normal limits, as was her 
genitourinary system and pelvic region.  However, she was 
noted to be taking birth control pills to control her 
menstrual cycle.  

The veteran was afforded a gynecological examination in July 
1990.  Her genitourinary system was without abnormality, and 
a concurrent PAP smear was within normal limit. 

In November 1990, the veteran complained of back pain after 
working in an awkward position.  She reported a history of 
back pain going back "a couple of years".  She was able to 
bend and no abnormal curvature of the vertebra were seen.  
Lower back pain was diagnosed, and medication and light duty 
were recommended.  

A March 1991 gynecological examination found the veteran's 
genitourinary system within normal limits.  However, her 
cervix was noted to be slightly tender and exudative, and 
amenorrhea was suspected.  No conclusive diagnosis was made.  

A PAP smear was conducted in May 1991, and mild inflammation 
was observed.  She was seen again in June 1991 following 
dissatisfaction with her diaphragm.  No diagnosis was made at 
this time.

The veteran was afforded another gynecological examination in 
March 1992.  No genitourinary disorders were indicated.  

A June 1992 cervical biopsy diagnosed the veteran's 
endocervical curettage as benign.  The squamous epithelium 
was described as metaplastic, with focal atypia.  Cervical 
intraepithelial neoplasia was ruled out by the biopsy.  

In October 1992, the veteran complained of lower back pain of 
3 months' duration.  No radicular signs were noted, and no 
bowel or bladder problems were seen.  An x-ray of the 
lumbosacral spine was within normal limits, and straight leg 
raising was negative.  Mechanical lower back pain was 
diagnosed, and back exercises were recommended.  

In November 1992, the veteran began a course of physical 
therapy.  She was given a diagnosis of chronic lower back 
pain.  Light duty was also provided.  An x-ray of the 
lumbosacral spine find a mild scoliosis with no 
spondylolisthesis and maintained disc spaces.  

By January 1993, the veteran reported no improvement in her 
lower back pain.  She also noted pain in the increasing upper 
back.  Chronic back pain was diagnosed.  Physical therapy was 
discontinued, and the veteran was instructed about home 
exercises to increase strength and mobility.  

The veteran was granted a service separation examination in 
February 1993.  She reported a history of recurrent back 
pain, but the clinical evaluation of her spine was within 
normal limits.  Her pelvic examination demonstrated no 
abnormality, but her PAP smear showed moderate inflammatory 
changes and a slight squamous atypia.  No definitive 
diagnosis was made, however.  These results were sent to the 
veteran, and a repeated pelvic examination in 3-4 months was 
recommended.  

In August 1993, the veteran filed a claim for service 
connection for a lower back disorder.  She later amended her 
claim to include service connection for dysplasia, a 
genitourinary disorder.  

The veteran sought treatment from a private medical care 
provider at the Carolina Women's Center in January 1994.  Her 
pelvic examination was normal, and dysplasia was ruled out.  
A PAP smear was negative, and the veteran did not return for 
follow-up.  

A VA orthopedic examination was afforded the veteran in May 
1994.  She reported daily lower back pain which occasionally 
radiates to the posterior thigh.  No pain or numbness below 
the knees, and no bladder or bowel dysfunction was indicated.  
Her posture was normal and without fixed deformity.  Range of 
motion testing revealed 100º forward flexion, 30º backward 
extension, 40º bilateral lateral flexion, and 40º bilateral 
rotation.  Straight leg raising was negative.  X-rays of the 
lumbosacral spine were negative for abnormality.  The 
impression was of mild chronic intermittent mechanical lower 
back pain without radiculopathy.   

The veteran was also afforded a gynecological examination.  
Her pelvic examination was normal, but a PAP smear could not 
be performed at that time.  

Also in May 1994, the veteran began to receive treatment at 
Carolina Chiropractic Center for lower back pain.  She was 
diagnosed with segmental dysfunction of L4, segmental 
dysfunction of the pelvis, lumbalgia, and lumbosacral 
radiculopathy.  She was treated for these lower back 
disorders up until January 1995.  

In a November 1994 rating decision, the RO denied the veteran 
service connection for dysplasia and a lower back pain.  The 
veteran filed a timely notice of disagreement and commenced 
this appeal.  

A hearing was afforded the veteran in September 1996.  She 
testified that she was first diagnosed with dysplasia in 1991 
while in service, and thereafter she has had irregular 
menstrual cycles.  Currently, she is receiving treatment at 
the Carolina Women's Center.  She reported seeking initial 
post-service treatment in September 1993 for lower back pain 
from a Dr. Smith in New York.  

In October 1996, the RO sent a letter to a Dr. R. Smith in 
New York seeking the veteran's medical treatment records.  At 
present, no such records have been received.  

Also, in November 1996, the RO received a letter from the 
Carolina Women's Center indicating the veteran has not been 
treated at that facility since January 1994.  The RO had 
filed an October 1996 request with the Women's Center for the 
veteran's treatment records.  

The Board has obtained an opinion from an independent medical 
expert.  In that medical opinion, which is dated in August 
1998, the independent expert notes that the record includes 
chiropratic reports referring to the veteran's "segmental 
dysfunction of L4 and segmental dysfunction of the pelvis 
with lumbalgia and lumbosacral radiculopathy."  According to 
the independent medical expert, these terms do not correspond 
to standard medical terminology, although they may be part of 
the chiropractic vocabulary.  For these reasons, and because 
the records do show radiographic evidence of "significant 
lumbar pathology," the independent expert concludes that, 
based on his medical training, he cannot "find objective 
evidence" of a "chronic lumbar disorder," and that he 
cannot provide a diagnosis of the veteran's low back 
disorder.  The independent medical expert further states 
that, in his medical opinion, "there is not adequate 
documentation within the service record or the VA file to 
demonstrate a cause and effect relationship between the 
patient's service and their (sic) ongoing back pain." 


Analysis

I. Service connection for genitourinary disorder

The veteran seeks service connection for a genitourinary 
disorder, to include dysplasia.  Service connection will be 
granted for a current disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Case law promulgated by the Court has resulted in what is in 
effect a three-pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In the present case, the veteran's service medical records 
indicate squamous metaplastic epithelium with focal atypia 
was seen in June 1992.  Her endocervical curettage was 
observed to be benign, and cervical intraepithelial neoplasia 
was ruled out.  At the time of her service separation in 
February 1993, her pelvic examination demonstrated no 
abnormality, but her PAP smear showed moderate inflammatory 
changes and a slight squamous atypia.  No definitive 
diagnosis was made, however.

By January 1994, when the veteran sought treatment at the 
Carolina Women's Center, her pelvic examination was normal, 
and dysplasia was ruled out.  A PAP smear was negative, and 
the veteran did not return for follow-up.  A May 1994 VA 
examination found no genitourinary abnormality, but did not 
include a PAP smear, as the veteran was menstruating.  

Based on this medical evidence, the veteran's claim is not 
well-grounded.  While a focal atypia of the squamous 
metaplastic epithelium was seen in service, she has not 
demonstrated a current diagnosis of dysplasia or any other 
genitourinary disorder.  The veteran has received at least 
two post-service examinations, both VA and private, and 
neither returned a diagnosis of a current disorder or 
disability of the genitourinary system.  In fact, the private 
medical notes from January 1994 specifically rule out 
dysplasia.  The veteran has testified that she currently has 
dysplasia, which results in irregular menstrual cycles, but 
she, as a layperson, is not qualified to provide expert 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  She also testified in September 1996 that she was 
currently being treated at the Carolina Women's Center, and 
the RO sent an October 1996 records inquiry as a result.  
However, clinical records and a doctor's statement received 
in response from that facility show no treatment after 
January 1994.  Thus, it would not appear that there is 
evidence of a current genitourinary disability which has not 
been obtained by the VA.  

As discussed above, medical evidence of a current disability 
is required.  Caluza, supra.  As such evidence has not been 
presented regarding this claim, the claim is not well-
grounded.  In the absence of a well-grounded claim, the 
appeal for service connection for a genitourinary disorder, 
to include dysplasia, must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  


II. Service connection for a lower back disability

The veteran also seek service connection for a disability of 
the lower back.  Service connection is warranted for any 
current disability caused by a disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  The veteran's claim 
for service connection for a lower back disability is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  The relevant evidence has been properly developed to 
the extent possible, and there is no further VA duty to 
assist the veteran with this claim.  

In support of her claim, the veteran has submitted the 
medical and lay evidence noted above.  The medical evidence 
of record, from the May 1994 VA orthopedic examination, 
indicates a current low back disability, diagnosed as mild 
chronic intermittent mechanical lower back pain without 
radiculopathy.  The veteran's service medical records support 
her testimony of onset and subsequent treatment for lower 
back pain during service.  Finally, she has testified at her 
personal hearing of a continuity of symptoms, including lower 
back pain, since service, and post-service private medical 
records indicate she has sought treatment for such lower back 
pain.  This evidence is indicative of a continuity of 
symptoms since her initial in-service injury.  38 C.F.R. 
§ 3.303(b) (1998). 

The evidentiary record in this case is clouded by the failure 
of the independent medical expert to provide precise answers 
to the Board's questions.  The lack of clarity in the medical 
record is compounded by the independent expert's attempts to 
answer legal rather than medical questions by commenting on 
whether there is adequate documentation of a "cause and 
effect relationship" between the veteran's service and her 
back pain.  Despite the independent expert's ostensibly 
negative comments on the merits of the veteran's claim, the 
expert's comments imply that the veteran has a back disorder, 
and that the nature of the evidentiary record rather than an 
absence of pathology prevents an adequate medical diagnosis 
of the veteran's back disorder.  Furthermore, the law does 
not require documentation of a "cause and effect" 
relationship between the veteran's service and her "ongoing 
back pain." 

As the record stands, it raises a reasonable doubt as to 
whether the veteran currently has a disability manifested by 
back pain and as to whether that disability is the result of 
injury incurred in service.  Despite the reservations of the 
independent medical expert, the medical evidence from other 
sources includes diagnoses of mechanical back pain.  Under 
these circumstances, the law provides for granting the 
benefit of the doubt to the veteran and the granting of 
service connection for mechanical low back pain.  


ORDER

1.  Entitlement to service connection for a genitourinary 
disorder, to include dysplasia, is denied as not well 
grounded.  

2.  Entitlement to service connection for mechanical lower 
back pain is granted.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


